Citation Nr: 1219566	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  04-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher rating for lumbar strain, currently rated as 40 percent disabling, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to September 2002.

This appeal came to the Board of Veterans' Appeals (Board) initially on appeal from a January 2003 rating decision issued in February 2003 in which the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), in part, granted service connection for lumbar strain and assigned an initial disability rating of 10 percent, effective October 1, 2002.  Subsequently, the Veteran's claims file was transferred to the jurisdiction of the Denver, Colorado RO where he testified at a Board video conference hearing before a Veterans Law Judge (VLJ) in March 2005; a copy of the transcript is associated with the claims file.

In July 2005 and January 2007, the case was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  In December 2011 it was remanded for a hearing.

In an April 2006 rating decision issued in May 2006, the AMC increased the Veteran's disability rating for lumbar strain to 20 percent, effective February 17, 2006, the date of VA examination.  In a June 2007 rating decision, the RO increased the Veteran's disability rating for lumbar strain to 40 percent, effective May 19, 2007, the date of VA examination.

In a March 2008 decision, the Board granted higher disability ratings for the Veteran's lumbar strain and remanded the claim for additional notice and development, to include consideration of an extraschedular rating since the initial award of service connection.

In a June 2008 rating decision implementing the Board's March 2008 decision granting higher ratings for lumbar strain, the AMC assigned an initial 20 percent disability rating, effective October 1, 2002; a 40 percent disability rating, effective February 17, 2006; a temporary total rating (TTR) based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30, effective May 19, 2006 through October 31, 2006; and a 40 percent disability rating, effective, November 1, 2006.  As the maximum schedular rating for lumbar strain was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

In an October 2011 letter, the Veteran was informed that the VLJ who conducted the March 2005 Board video conference hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (2011); 38 C.F.R. § 20.707 (2011).  In a response received by the Board in November 2011, the Veteran indicated that he wished to testify at another video conference hearing at the RO before a VLJ.  The Board remanded the matter in December 2011 for the RO to schedule a Board video conference hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2011 correspondence the Veteran indicated he wanted to appear at a video conference hearing before a VLJ at the RO.  A December 2011 Board remand directed the RO to schedule the Veteran for a Board video conference hearing.  A March 2012 notice from the RO to the Veteran apprised him that a Travel Board hearing had been scheduled on April 19, 2012 for him.  On April 3, 2012 the RO forwarded a letter to the Veteran to remind him of his scheduled Travel Hearing.  

The record shows that the Veteran specifically requested to appear for a hearing via video conference.  In addition, the Board in its December 2011 remand directed the RO to schedule the Veteran for a video conference hearing.  Notably, the Veteran failed to report for the scheduled Travel Board hearing.  The Board finds that in failing to schedule a video conference hearing the RO was non-compliant with the Board's remand directive; and unfortunately, another remand is required.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is again REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


